Exhibit 10.B

DONALDSON COMPANY, INC.

Performance Award Agreement

          This Agreement is made as of the _____ day of _____, 19___, between
Donaldson Company, Inc., a Delaware corporation (the “Company”) and
_______________________ (the “Participant”) pursuant to the Donaldson Company,
Inc. 1991 Master Stock Compensation Plan (the “Plan”).

WITNESSETH:

WHEREAS, the Human Resources Committee of the Board of Directors of the Company
have decided to enter into agreements with key executives to provide for long
term performance awards, and

WHEREAS, the Plan contemplates that an award should be evidenced by a written
agreement, executed by the Company and the Participant, containing such
restrictions, terms and conditions as may be required by the Plan or the
Committee.

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth
and of other good and valuable consideration, the Participant and the Company
hereby agree as follows:

1.   Definitions. Participant acknowledges receipt of a copy of the Plan and
reference is made to the Plan for definition of certain terms used in this
Agreement.

 

 

 

 

(a)

“Award Delivery Date” means a date no more than 60 days nor less than 45 days
after the end of an Incentive Cycle or such earlier date as hereinafter
provided.

 

 

 

 

(b)

“Incentive Cycle” is the three consecutive year period set forth in the attached
Exhibit A.

 

 

 

 

(c)

“Award Split” means Award split between business/corporate Performance
Objectives for each Participant as determined by the Committee and set forth in
the attached Exhibit A.

 

 

 

 

(d)

“Performance Objective” means the primary net earnings per share resulting from
the Return on Investment and Compound Sales Growth determined by the Committee
and set forth in Exhibit A.

 

 

 

 

(e)

“Return on Investment” and “Sales” for purposes of this Plan shall have the
meaning and value set forth separately for each operating group and corporate in
the monthly operating reports published by the Company’s Accounting Department.

 

 

 

 

(f)

“Vesting Date” shall be July 31, 19____.

2.   Award. The Company hereby grants to the Participant an award (the “Award”)
based on the number of shares of Common Stock of the Company as set forth in the
attached Exhibit A (“Performance Units”) subject to the restrictions, terms and
conditions set forth below and in the Plan.

3.   Award Delivery. Except as provided in Paragraphs 5 and 6 below, the Award
will be received only if the Performance Objectives set forth in Exhibit A have
been achieved by the end of the Incentive Cycle. The Award shall be calculated
by multiplying the Performance Units times a point, in an interpolation of the
Award Value Matrix, that coincides with the intersection of the respective
Performance Objectives’ results. The Award shall be increased for Earnings Per
Share consistency as set forth in Exhibit A. If applicable, other Award
characteristics have also been referenced in Exhibit A. To avoid the necessity
of issuing fractional shares, fractional amounts will be applied to tax
withholding requirements.

4.   Performance Objectives Alteration. The Performance Objectives may not be
changed. Provided, however, that in the event of an acquisition, disposition or
other change which, in the judgment of the Committee, may have a significant
effect on particular Performance Objectives, the Committee may adopt such
changes in the applicable Performance Objectives as it shall, in its sole
discretion, deem equitable and appropriate to achieve the purpose of the Plan.

5.   Termination and Transfer.

 

 

 

 

(a)

If the Plan is terminated or Participant ceases to be an employee by reason of
retirement (as defined in the Company’s Employee Retirement Plan), disability
(as determined under the Company’s Long Term Disability Plan), or death prior to
the Vesting Date, the Award earned will be based on actual results compared to
the Performance Objectives at the end of the Incentive Cycle and multiplied by a
fraction whose numerator is the number of months completed in the cycle and


--------------------------------------------------------------------------------




 

 

 

 

 

denominator is thirty-six with delivery on the Award Delivery Date.

 

 

 

 

(b)

If Participant ceases to be an employee for any other reason than stated in (a)
above, participation in the Plan will cease and the Award shall be immediately
and irrevocably forfeited.

 

 

 

 

(c)

If a participant transfers to an ineligible position, the Award earned will be
based on actual results compared to the Performance Objectives at the end of the
Incentive Cycle and multiplied by a fraction whose numerator is the number of
months completed in the cycle and denominator is thirty-six with delivery on the
Award Delivery Date.

6.   Reorganization. In the event of a reorganization, merger or consolidation
of the Company with one or more Corporations in which the Company is not the
surviving Corporation or in the event a Change in Control shall have occurred,
the Performance Objectives shall be deemed to have been met for the period
ending, respectively, on a date prior to such reorganization, merger or
consolidation, as determined by the Committee or on the date on which the Change
in Control occurs and, the Award shall be calculated in the same manner as
provided under Section 5(a).

7.   Miscellaneous.

 

 

 

 

(a)

The rights and interest under this Agreement or the Plan may not be assigned,
pledged or transferred except by will or the laws of descent and distribution.

 

 

 

 

(b)

The Company shall have the right to deduct from all Awards any taxes required by
law to be withheld.

 

 

 

 

(c)

Nothing in the Plan or in this Agreement shall be deemed to grant any right of
continued employment to Participant or to limit or waive any rights of the
Company to terminate such employment at any time, with or without cause.

 

 

 

 

(d)

The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets or assure
delivery of the Award under this Agreement. Any liability of the Company to
Participant with respect to the Award shall be based solely upon any contractual
obligations of this Agreement or that may be created by the Plan; no such
obligation shall be deemed to be secured by any pledge or any encumbrance on any
property of the Company.

 

 

 

 

(e)

The Company, the Company’s Board of Directors, the Committee, the officers and
other employees and agents of the Company shall be fully protected in relying in
good faith on the computations and reports made pursuant to or in connection
with the Plan by the Company’s accountants or independent public accountants.

 

 

 

 

(f)

This Agreement is subject to the requirement that, if at any time the Committee
determines, in its sole discretion, that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the Award or delivery of the Award, no delivery shall be made
unless such consent or approval has been obtained free of any conditions not
acceptable to the Committee.

 

 

 

 

(g)

Participant may elect to defer receipt of the award delivery until January of
the year following the Award Delivery Date by executing an Award Delivery
Deferral form prior to the Vesting Date.

          IN WITNESS WHEREOF, Donaldson and the Participant have duly executed
Exhibit A to this Agreement effective the day and year first above written.

--------------------------------------------------------------------------------




EXHIBIT A

DONALDSON COMPANY, INC.

INCENTIVE CYCLE:     August 1, 19__ to July 31, 19__

PARTICIPANT: __________________________

PERFORMANCE UNITS: ________

PERFORMANCE OBJECTIVES:

 

 

 

 

 

 

 

 

 

 

Compound Sales
Growth Per Year

 

Return on
Investment

 

 

 

 

 

 

 

 

 

 

 

Maximum

 

___________

 

___________

 

Corporate

 

Target

 

___________

 

___________

 

Performance

 

Threshold

 

___________

 

___________

 

 

 

 

 

 

 

 

 

 

 

Maximum

 

___________

 

___________

 

Group

 

Target

 

___________

 

___________

 

Performance

 

Threshold

 

___________

 

___________

 

AWARD SPLIT: Corporate __________% Group _________%

 

 

 

 

 

 

 

 

 

 

 

 

 

AWARD VALUE MATRIX:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                COMPOUND

 

Maximum

 

1.00

 

 

1.25

 

 

1.50

 

 

                SALES GROWTH

 

Target

 

.75

 

 

1.00

 

 

1.25

 

 

 

 

Threshold

 

.50

 

 

.75

 

 

1.00

 

 

 

 

 

 

Threshold

 

Target

 

Maximum

 

RETURN ON INVESTMENT

 

 

CONSISTENCY BONUS:

If Earnings per Share increase by at least 5% each year of the Incentive Cycle
and the threshold Corporate Performance Objectives are achieved, the Award value
shall be increased by 25%.

OTHER AWARD CHARACTERISTICS:

 

 

 

 

 

 

Accepted _____________, 19___.

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

DONALDSON COMPANY, INC.

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------